 In the Matter of JAMES C. ELLIS, SOLE OWNER, D/B/A JAMES C. ELLis(OIL PRODUCTION), EMPLOYERandINTERNATIONAL BROTHERHOODOF FIREMEN & OILERS, AFL, PETITIONERCase No. 11-R-100.-Decided February 7, 1.947Messrs. E. B. AndersonandG. H. Cunningham,of Owensboro, Ky.,for the Employer.Mr. Harold L. Colvin,of Louisville, Ky., for the Petitioner.Miss Eleanor Schwartzbach,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONUpon a petition 1 duly filed, hearing in this case was held at Owens-boro, Kentucky, on December 10, 1946, before Clifford L. Hardy, hear-ing oficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.After the hearing the Employer filed a motion requesting that theBoard dismiss the petition on jurisdictional grounds.The motion ishereby denied for the reasons stated in Section I,infra.Upon the entire record in the case, the National LaborRelationsBoard makes the following :FINDINGS OF FACT1.THE BUSINESSOF TIIE EMPLOYERJames C. Ellis, an individual, operating in Kentucky under thename of James C. Ellis (Oil Production), produces crude petroleumoil from land in Kentucky owned by himself and leased from thirdpersons.During the past 12 months, Ellis produced over 10,000barrelsof oil.A small amount of the oil was purchased at the wells by Owens-boro Ashland Company, and transported through its pipe lines.Thelargest amount of the oil was purchased at the wells by Producers PipeLine Company, a Delaware corporation doing business in Kentucky,'The petition and other formal papers aie hereby amended to show the correct nameof the Employer.72 N. L.R. B., No. 83.474 JAMES C. ELLIS (OIL PRODUCTION)475and transported by pipe line to Owensboro, Kentucky, where it wasplaced in barges and towed to Louisville, Kentucky.There it was de-livered to Louisville Refining Company, a concern engaged in inter-state commerce.'We find, contrary to the contention of the Employer, that it isengaged in commerce within the meaning of the National LaborRelations Act.3IT.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.III.THE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer.We find that a question affecting commerce has arisen concerningthe representation of employees of the Employer, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe parties are in substantial accord that the appropriate unitshould include production and maintenance employees of the Em-ployer engaged in the Production of oil in the fields adjacent toOwensboro, Kentucky, excluding administrative, clerical, technical,and supervisory employees.The parties disagree as to the statusof district foremen.4The Employer contends that district foremenare supervisory employees to be excluded from the unit. ThePetitioner contends that the district foremen are leadmen, having nosupervisory authority, and that they should be included in the bar-gaining Unit.Each district foreman,' is in charge of approximately 12 leases,covering an area of about 2 square miles, and supervises from 15 to 20employees.Foremen instruct and supervise the men working underthem, and supply extra men and equipment when needed. They re-ceive 25 percent more wages than pumpers, the only salaried men onthe working crews.They recommend the hire and discharge of em-ployees, and their recommendations carry weight. Inasmuch as it2NL R B v. Loaiswlle Refining Co,102 F. (2d) 678, 679 (C. C A. 6), modifying 4 N L.R B 844, cert denied 308 U.S. 568.3N L R Bv.Fainblatt,etat., 306 U. S 601,,602-609;Matter of J. T. Martin, et al.70 N LU.B 1172,Matter ofQuick Industrie8,Inc,69 N. L. R.B. 760;Matter of Trini-dad Brick and Tile Company,67 N. L.R B 1351*At the time of thehearing Elmer Reardon, Ernest Swift, and William Al.Swift wereclassified as district foremenDistrict foremen are called head roustabouts by their crews. 476DECISIONSOF NATIONALLABOR RELATIONS BOARDappears that district foremen are supervisory employees within ourdefinition of the term, we will exclude them from the bargaining unit.We find that all production and maintenance employees of theEmployer engaged in the production of oil in the fields adjacent toOwensboro, Kentucky, excluding administrative, clerical and technicalemployees, district foremen, and all other supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the^ urposes of collective bargaining with James C. Ellis, sole owner,d/b/a James C. Ellis (Oil Production), Owensboro, Kentucky, anelection by secret ballot shall be conducted as early as possible, but notlater than thirty (30) days from the date of this Direction, under thedirection and supervision of the Regional Director for the NinthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Sections 203.55 and 203.56, of National LaborRelations Board Rules and Regulations-Series 4, among the em-ployees in the unit found appropriate in Section IV, above, who wereemployed during the pay-roll period immediately preceding the dateof this Direction, including employees who did not work during saidpay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingthose employees who have since quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,to determine whether or not they desire to be represented by Inter-national Brotherhood of Firemen & Oilers, AFL, for the purposes ofcollective bargaining.